Citation Nr: 1527550	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an eye disability, to include cataracts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1952 to December 1953 and August 1956 to January 1958.  The Veteran also served in the California National Guard, but VA was unable to verify any periods of active duty for training (ACDUTRA).  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is associated with the claims file.  

These claims were previously before the Board in May 2013 and May 2014.  In May 2013, the Board remanded the claims to attempt verification of the Veteran's periods of ACDUTRA and to administer new VA examinations.  The Board remanded for the same reasons in May 2014. The May 2014 remand additionally requested mailed (not faxed) records from the Defense Finance and Accounting Service (DFAS) to verify the periods of active service.  The directives of the remands were fulfilled, but the information provided was not sufficient to verify any period of ACDUTRA.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's April 2014 Appellant Brief, March 2013 hearing transcript and some VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Despite repeated efforts, VA was unable to verify any period of active duty for training during the Veteran's National Guard Service.  

2.  The preponderance of the evidence shows that the Veteran's hypertension is not related to his verified active service.  There is no evidence that it had its onset within one year of active service or during any period of reserve duty.

3.  The preponderance of the evidence shows that the Veteran's eye disability is not related to his verified active service.  There is no evidence that there was an acquired eye disorder during any reserve duty.  Refractive errors of the eye are not disabilities for which compensation may be paid.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be so presumed. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  An eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October and November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in April 2009 and September 2014.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Active military, naval, or air service includes active duty, or any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21)(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, from injury incurred or aggravated while performing INACDUTRA, or from myocardial infarction or cardiac arrest while performing INACDUTRA.  Id.  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes hypertension, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Refractive errors of the eyes are not disabilities for which compensation is paid under the applicable regulations.  38 C.F.R. § 3.303(c).

The Veteran claims that his hypertension and eye disability developed while he served in the California National Guard.  The record shows he served in the National Guard from March 1958 to October 1990.  There is no evidence of the disabilities during his two verified periods of active duty service from January 1952 to December 1953 and August 1956 to January 1958 or within a year of separation from those two periods.  

Service treatment records from May 1965 show a blood pressure reading of 136/84.  Treatment records from the verified periods showed normal blood pressure readings.  The first abnormal reading meeting the criteria of hypertension was in February 1973.  Medical records contain a history of the onset of hypertension in the 1970's and treatment beginning.  It is not shown by any evidence of record that the hypertension was first noted during any period of ACDUTRA.

Service treatment records note a May 1953 a Chalazion small mass removal.  Records show healing of this condition.  A December 1953 examination noted no eye issues.  A February 1961 service examination showed he wore glasses for clear distant vision.  

The Veteran was afforded a VA examination in April 2009.  There, the Veteran reported he had hypertension for 34 years with a symptom of decreased visual acuity.  The examiner diagnosed hypertension but referred the eye disability to a specialist.  No opinions were provided. 

The Veteran was afforded another set of VA examinations in September 2014.  There, the examiner noted that service treatment records in 1983 showed a diagnosis of hypertension.  The examiner opined that it was less likely than not that the Veteran's hypertension began during the Veteran's confirmed periods of active duty in the 1950s.  The examiner's rationale was that there was no diagnosis or treatment of hypertension during service.  The examiner also opined that it was less likely than not that the Veteran's hypertension worsened beyond its natural progression during any period of ACDUTRA.  The examiner reiterated that no active service or ACDUTRA had been verified beyond January 1958.  

The Veteran was also afforded an eye examination.  The first diagnosis of cataracts was in February 2004.  The examiner opined that the Veteran's cataracts were less likely than not related to service, including the April 1953 injury.  The examiner's rationale was that there was no link established in the medical literature.  The examiner again noted that no active service after 1958 was verified.  The examiner therefore concluded that the cataracts were also not aggravated by active service.  

The Veteran has given testimony in writing and at the March 2013 hearing that he believes his disabilities are related to his service, specifically his time in the National Guard.  The Veteran has stated that his private medical provider discovered hypertension in 1958 or 1959.  He stated he had been treated for hypertension for 20 years prior to the hearing.  He noted that his cataracts were found 15 years prior to the hearing.  He testified that he was in the National Guard full-time until 1988 and that he started wearing glasses in 1988 or 1990.  The Veteran is competent but not credible to describe his symptoms as they are something he has personally experienced, but his statements conflict with the existing medical record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The earliest manifestation of hypertension was a notation of pre-hypertension in May 1965 and the Veteran was noted to wear glasses as early as February 1961.  There is no evidence that any acquired eye disorder resulted in the use of glasses.  

While the April 2009 examinations have no etiological opinions, the September 2014 examinations contain opinions supported by good rationale.  There are no other medical opinions and the Veteran does not have the education or training to make a complex medical decision such as relating his disabilities to service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As noted above, this claim has been remanded twice previously to verify any period of ACDUTRA.  The record contains evidence that the Veteran for many years was a member in the California National Guard.  There are chronological lists of retirement points earned, many DFAS payments receipts, and the Veteran's own statements.  Unfortunately, none of these verify actual dates of ACDUTRA.  Therefore, the Board must conclude that the Veteran's two periods of active duty in the 1950s are his only verified active duty service.  VA has complied with the directives of the remand, supplying all available information.  Another remand would unnecessarily delay a decision for the Veteran.  As the only the only probative opinion is that of the September 2014 examiner, the Board cannot grant entitlement to service connection. 

It is noted that there is no evidence of any type that suggest that cataracts or hypertension were first shown during any period of reserve duty.  The fact that a diagnosis might have been made while the Veteran was a member of the reserve does not provide a basis to allow the claim.

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an eye disability, to include cataracts is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


